Citation Nr: 1508972	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-14 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for post-operative subtotal gastrectomy.

2.  Entitlement to service connection for histoplasmosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to February 1946.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which increased the Veteran's rating for the post-operative subtotal gastrectomy disability to 40 percent, effective April 8, 2009 (the date of the Veteran's claim for an increased evaluation). 

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a July 2014 Travel Board hearing, the transcript of which is included in the Virtual VA paperless claims processing system.

The issue on appeal was previously remanded by the Board in August 2014 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's post-operative subtotal gastrectomy disability.  This was accomplished, and the claim was readjudicated in a December 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for histoplasmosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected post-gastrectomy syndrome disability has been manifested by moderate symptoms, including nausea, sweating, diarrhea, but no weight loss with malnutrition or anemia.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for post-gastrectomy syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7308 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, VCAA notice letter sent in June 2009 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran.  The Veteran was afforded VA examinations in June 2009, January 2010, and October 2014.  As the examination reports were written after an interview with the Veteran, and contained specific findings indicating the nature of the Veteran's disability and symptomatology, the VA examinations are adequate for VA rating purposes, and there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records, and statements from the Veteran, to include the July 2014 Board hearing testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3. 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating for Post-Operative Subtotal Gastrectomy

Pursuant to the rating criteria for the digestive system, the Veteran's service-connected post gastrectomy syndrome is rated at 40 percent disabling under Diagnostic Code 7308.  See 38 C.F.R. § 4.114, Diagnostic Code 7308.  A 40 percent disability rating is assigned for moderate postgastrectomy syndromes evidenced by less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A 60 percent disability rating is assigned for severe postgastrectomy syndromes associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  Id.

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs against a finding that the service-connected post-gastrectomy syndrome disability more nearly approximates the next higher disability rating.  

The evidence includes a June 2009 VA examination report.  During the evaluation, the Veteran complaint of weight loss of 40 pounds over the past two years.  The Veteran stated that he experienced abdominal pain about one hour after he ate also reported symptoms of nausea and diarrhea three times a day.  Laboratory data showed a hemoglobin level of 13 g/dl.

In a January 2010 VA examination report, the Veteran stated that he experienced pain in the abdomen, nausea, low appetite, and bilious regurgitation.  He also complained of diarrhea and alternating constipation, depending on the medication the Veteran was prescribed.  The VA examiner also noted that the Veteran's weight was stable, although there was some indication in the record that his weight had dropped from 190 pounds to 148 pounds between 1997 and 1999.  Blood test results showed a hemoglobin level of 12.3 g/dl.  

VA treatment records reflect blood test results showing hemoglobin levels of 13.7 g/dl in December 2013 and 14.1 g/dl in June 2014.  

During the July 2014 Board hearing, the Veteran testified that his symptoms associated with his stomach disability had worsened since the last VA examination, conducted over four years ago.  See Board Hearing Transcript at pg. 10.  Moreover, the Veteran reported that he was prescribed medication for anemia by VA.  See Veteran's statement dated January 2011.

Pursuant to the Board's August 2014 remand directive, the Veteran was afforded a VA examination in October 2014.  During the evaluation, the Veteran reported that his symptoms had worsened since his last examination conducted four years prior.  He stated that he had diarrhea, watery stools, abdominal pain, sweating, and lightheadedness after meals.  The examiner noted that the Veteran had lost "significant" weight in the past; however, over the past two years his weight had been stable with mild ups and downs.  Recent laboratory reports were also noted to show "no anemia and no evidence of malnutrition (normal protein and albumin levels)."  The examiner then opined that, "considering that he [the Veteran] does not have anemia, weight loss, hypoglycemic episodes and significant circulatory symptoms after meals although he has other symptoms as described in history section, it is my opinion that his service-connected post-operative subtotal gastrectomy disability more nearly approximates "moderate" postgastrectomy symptoms."  

After a full review of the record, the Board concludes the weight of the evidence demonstrate that the symptomatology of the Veteran's service-connected post-gastrectomy syndrome does not more nearly approximates the criteria for a rating in excess of 40 percent.  The October 2014 VA examiner specifically stated that the Veteran did not have anemia, weight loss, hypoglycemic episodes, or significant circulatory symptoms after meals; as such, his service-connected post-operative subtotal gastrectomy disability more nearly approximated "moderate" postgastrectomy symptoms.  The Board finds that moderate symptoms are specifically contemplated by the 40 percent disability rating under Diagnostic Code 7308.  

The Board acknowledges that the Veteran testified that he was diagnosed with anemia and was taking over-the-counter medication for anemia.  However, the Board finds that the Veteran as layperson is not competent in this case to diagnose anemia, and VA treatment records and VA examination reports do not demonstrate a confirmed diagnosis of anemia.  The diagnosis of anemia is a complex medical question which must be addressed by a medical professional.  Therefore, the Veteran's statements regarding a diagnosis of anemia are outweighed by the more competent medical evidence of record.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  

For these reasons, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's service-connected post-gastrectomy syndrome disability more nearly approximates a rating in excess of 40 percent and a rating in excess of 40 percent for the post-gastrectomy syndrome disability is not warranted.

The Board has considered whether a separate rating are warranted under the diagnostic codes for a skin disability.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).  As reflected in the October 2014 VA examination report, the Veteran has a scar related to the service-connected disability on appeal.  Upon physical examination, the October 2014 VA examiner marked "no" for the scar being painful and/or unstable or the total area of the scar as greater than 39 square centimeters (6 square inches).

Thus, the evidence of record shows the Veteran's scar is not 144 square inches or greater to warrant application of Diagnostic Code 7802, scars, other than head, face, or neck that are superficial and do not cause limitation of motion.  The evidence does not show the scar is unstable or painful to warrant application of Diagnostic Code 7803, superficial, unstable scars or Diagnostic Code 7804, superficial, painful on examination scars.  Additionally, the evidence of record does not indicate the Veteran's scar limits his motion to warrant application of Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion; or Diagnostic Code 7805, scars, other, which are rated on limitation of function of the affected part.  Therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 do not assist the Veteran in obtaining a higher rating for his service-connected disability on appeal.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's post-operative subtotal gastrectomy disability is adequately contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on the Veteran's symptoms, including nausea, sweating, diarrhea, but no weight loss with malnutrition or anemia.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155 (2014).  " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The Board has also considered whether the evidence of record reasonably raises the question of whether the Veteran is unemployable due his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  However, in the instant case the Veteran has not contended that he is unemployable due to his service-connected disabilities, and the evidence of record shows that he retired in 1987.  See June 2009 VA examination report.  Further, the October 2014 VA examiner noted that the Veteran would be able to perform sedentary, part-time work.  Under these circumstances, the Board finds that a TDIU claim has not been raised by the record.


ORDER

A rating in excess of 40 percent for post-gastrectomy syndrome is denied.


REMAND

In a March 2014 rating decision, the RO denied service connection for histoplasmosis.  In a following July 2014 statement, the Veteran disagreed with the March 2014 rating decision.  The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The RO has not issued a statement of the case addressing the issue of service connection for histoplasmosis.  As such, the Board finds that a remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO/AMC should issue a statement of the case addressing the issue service connection for histoplasmosis.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that this issue will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


